DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 Applicant's claim for foreign priority based on an application filed in Iran on May 27, 2019, is acknowledged; however, applicant has not filed a certified copy of the IR 13975014000300192 nor the IR 139750140003001922  application as required by 37 CFR 1.55.  Please confirm for the record which IR application number is correct or state the IR application number if neither of the previously indicated numbers is correct.
Information Disclosure Statement
An information disclosure statement (IDS) has not been submitted to date.
Drawings
 The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a collecting tube"   must be shown or the feature canceled from the claim, see claim 2 in line 1.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “polymer grid 118” has been used in both Fig. 2 and Fig. 7 refer to distinct feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character, i.e., “polymer grid 118,” not mentioned in the description: Figs. 5 and 6 (see par [0054]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 
Claim Objections
 Claim 1 is objected to because of the following informalities:  "the  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims (claims 1-18) are generally narrative and indefinite, failing to conform to current U.S. practice.  The claims appear to be a literal translation into English from a foreign document and are replete errors.
Claim 1 recites the limitation "the droplets" in line 9, the limitation "the polluted microdroplets" in lines 15 and 16, and recites the limitation "the atmosphere" in line 17.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitations "charged microdroplets" in line 6, "charged microdroplets" in line 11, and "the charged mircrodroplets" in line 12.  It is unclear if these limitations are the same or distinct.  If these limitations are the same, amend the limitation in line 11 as follows:  the charged microdroplets.
Claim 1 recites the limitation "a mist generator configured to convert a supply of water to microdroplets by means of ultrasonic waves" in lines 2-3.  The phrase "by means of ultrasonic waves" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language raises the following questions:  What structural element(s) permits the mist generator to receive the supply of water and to then convert the supply of water to microdroplets? What structural element(s) associated with the mist generator forms the ultrasonic waves?  NOTE:  Applicant should positively recite physical element(s) that are defined in the specification and also supported in the disclosure as originally filed.  The phrase by means of ultrasonic waves" is not a positive recitation for a structural element of the instant apparatus.
Claim 1 recites the phrase "a charging chamber in fluid communication with the mist generator comprises a plurality of electrodes, the charging chamber is configured to apply electrical polarity to the microdroplets passing between the electrodes to generate charged microdroplets" in lines 5-7 and the phrase "a connecting pipe configured to forward generated water droplets from the mist generator toward the charging chamber" in lines 8-9.  Claim 1 is indefinite for omitting essential elements, such omission amount to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the structural features or structural element that allows said microdroplets that are converted in said mist generator to appear in said charging chamber "to apply electrical polarity to the microdroplets passing between the electrodes to generate charged microdroplets."  The intended structure for the apparatus that (a) allows transport of the microdroplets to the charging chamber and (b) generates charged microdroplets is not clearly presented in the claim.  Accordingly, the metes and bounds for the instant claim is unclear.  Applicants are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.
Claim 1 recites the limitation "a fan configured to pull a mixture of air and charged microdroplets and transfer pollutants from air to the charged microdroplets" in lines 11-12 [emphasis added].  The claim language fails to define that pollutants are included in air.  Instead, the limitation "a mixture" is recited at line 11 as "air and charged microdroplets." This claim language raises the following question:  How can pollutants 
Claim 2 recites "a collecting tube in communication with the fan comprising at least a pair of collecting electrodes to assist in collecting the charged microdroplets after interaction with air pollutants by means of electrophoretic forces" in lines 1-4.  The scope of claim 2 is unclear and raises the following questions:  Does the fan comprise at least a pair of collecting electrodes, or does the collecting tube comprise at least a pair of collecting electrodes?  Does the collecting electrode collect "the charged microdroplets"?  What is the relationship between "the charged droplets" and "after interaction with air pollutants by means of electrophoretic forces"? What language, i.e., structural elements, in the claim provide guidance for the relationship (between "the charged droplets" and "after interaction with air pollutants by means of electrophoretic forces")?  NOTE: Electrophoresis is defined as a general term that describes the migration and separation of charged particles, i.e., ions under the influence of an electric field. Electrophoretic forces relates to the movement of said charged particles in a fluid, or gel, under the influence of an electric field.  The intended structure that teaches the phrase "by means of an electrophoretic forces" is not clearly presented in the claim, or stated alternatively, what structure for the instant apparatus provides an electric field?  The originally filed specification fails to disclose the term “electric field.”
Claim 4 recites the limitations "the generated fresh air" and "the atmosphere" in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  Claim 4 recites "the outlet is configured to emit the generated fresh air in the atmosphere" in 
Claim 6 recites the limitation "electro-mechanical system" in line 2. The term "electro-mechanical system" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear which electrical and mechanical systems the microprocessor controls for the system. The specification does not define the relationship associated between these features and the other limitations in the claim.
Claim 17 recites the limitation "the nanofibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the surface modifier."  There is insufficient antecedent basis for this limitation in the claim.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would be improper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP § 2173.06 (II).  In this case, the proper interpretation for the limitations of independent claim 1 are uncertain.  Accordingly, an examination on the merits is prohibited.
Conclusion
Regarding subsequent amendment to the claim, Applicant should pay close attention to MPEP §§ 608.04, 608.04(a), and 2174 to identify what is supported in the disclosure as original filed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 7,717,980 discloses various embodiments with an extraction grid for apparatus that extracts contaminants from air flow containing particles, chemical molecules and/or other contaminants, directed into an area where electrically charged liquid droplets that were generated from an electrospray source transfer charge onto, or ionize, the contaminants in the air flow and electrospray source and the extraction grid are structures that generate an electric field.  US 4,222,748 discloses an electrostatic or ionizing field created to charge particles in an apparatus comprising a filter bed and one or more discharge electrodes of one polarity in conjunction with one or more grounded electrodes, wherein the discharge electrodes are connected to a power source.  US 2011/67571 discloses an air purification apparatus that includes a duct, a filter, a fan, an electrostatic atomizing device, an inlet, and outlet, wherein the device generates a mist of charged minute water particles.  US 7,465,338 discloses an apparatus that applies electrostatic principles to purify air.  US 7,503,512 discloses air purifier that uses an electrostatic atomizer comprising an electrode and reservoir and teaches electrostatic atomization is generated with an electric field between the electrode and the base.  US 5,595,587 discloses an apparatus for treating gas or vapor comprising nozzles, a high voltage source that electrostatically charges droplets, collector plates, an impeller, a reservoir, a pump that is used for .
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203.  The examiner can normally be reached on Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T. Bennet McKenzie (Acting SPE) can be reached on (571) 270-5327.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        September 13, 2021




/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776